Quiliian, Judge.
The defendant was convicted on three counts of the sale of heroin. An appeal was filed and the case is here for review.
1. The defendant contends that it was error to admit in evidence 15 glassine bags and their contents which had been purchased from the defendant because only a portion of the bags had been proved to contain heroin. This contention is without merit. There was a sufficient foundation laid for the introduction of the items and it was for the jury to determine their persuasive value. See Grantling v. State, 229 Ga. 746 (2) (194 SE2d 405).
2. While the defendant now argues that it was error for a witness for the state to refuse to identify his informant, no such objection was made during the trial. "A party cannot during the trial ignore what he thinks to be an injustice, take his chance on a favorable verdict, and complain later.” Foster v. State, 230 Ga. 186 (1) (195 SE2d 902).
3. The general grounds of the motion for a new trial are without merit.

Judgment affirmed.


Panned, P. J., and Clark, J., concur.